UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-1396


GLORIA BAUTISTA,

                Plaintiff - Appellant,

          v.

CLEMSON UNIVERSITY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:07-cv-01287-HFF)


Submitted:   March 24, 2010                 Decided:   April 1, 2010


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin Hutson, P.A., Greenville, South Carolina, for Appellant.
James W. Logan, Jr., LOGAN, JOLLY & SMITH, LLP, Anderson, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gloria    Bautista    appeals    the   district      court’s   order

adopting the magistrate judge’s reports and recommendations to

grant   Defendant’s     summary      judgment   motion    on     her    race   and

national origin discrimination claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2006).           We have reviewed the record and

find no reversible error.          Accordingly, we affirm the district

court’s order.       Bautista v. Clemson Univ., No. 8:07-cv-01287-HFF

(D.S.C. Mar. 20, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and   argument     would    not    aid   the

decisional process.

                                                                         AFFIRMED




                                        2